DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 9/3/2020. Claims 1-20 are pending and have been considered below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 9-11,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107786732 ([as in IDS; English translation is attached] Yang hereinafter) in view of Cheng et al. (US 2019/0034236).
Regarding claim 1:
Yang discloses a system and method for providing a service on a terminal device (abstract; figures), comprising: 
identifying a user scenario of the terminal device, wherein the user scenario is related to a location of the terminal device or an area in which the terminal device is located (page 8 [S201, location information of terminal]; page 10 [under S301 obtain positional information of mobile phone]); 
in response to determining, according to a preset scenario package activation policy, that the user scenario meets an activation condition of a first scenario package, an inquiry list is created for mobile phone in advance, multiple intelligent scenes should be set in the list, it is corresponding every One intelligent scene is all set with location information, and corresponding each intelligent scene generates and stores one and applies recommendation tables… Mode two, is directly realized using map software, is determined correspondingly according to the information indicated in gps satellite positioning map Scene information}, and {S302, the scene mode according to corresponding to determining positional information. In actual applications, the scene mode can be understood as the current operation mode of mobile phone, … therefore, after positional information is determined, intelligent scene can both be determined, it is determined that on the basis of intelligent scene also Scene mode can be determined});
receiving, by the terminal device, data of the first scenario package sent by the service open platform, generating a service card based on the data and displaying the service card, wherein the service card comprises a user interface of the at least one service (see page 11 { S303, the application program recommendation list according to corresponding to obtaining scene mode, and be shown on screen, the application program An application program is comprised at least in recommendation list.}); and 
providing, in response to an operation performed by a user on the user interface in the service card, a service corresponding to the user interface on which the user application program is selected to use from application program recommendation list}; and see throughout disclosure).
Yang discloses all of the subject matter as described above, except for specifically teaching that wherein the scenario package request message comprises an identification (ID) of the first scenario package.
However, Cheng in the same field of endeavor discloses a system and method for resource allocation and terminal device where the scenario package request message comprises an identification (ID) of the first scenario package (abstract; para 5,28 [scenario data package contains identifier and parameters]; figs; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Cheng in order to provide identifier for the package for performance improvement strategy (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results.
Regarding claim 11,19:
Yang et al discloses all of the subject matter as described above for claim 1, and Yang further discloses controller, processor (page 7, para 4; page 8) display, interface (page 5; page 6 last para; page 7 second to last para) and memory storing program (page 7 last para; and throughout); thus claims 11,19 are rejected with similar rationale as for claim 1 above, under the combined teachings of the prior art.
Regarding claim 9,17:

Regarding claim 10,18:
Yang discloses all of the subject matter as described above and the public information guidance service comprises scenario guidance and a scenario map (page 3 [last paragraph, app such as map, navigation as guidance]; page 9, 10 [map, under step S301]).
Regarding claim 20:
Yang discloses all of the subject matter as described above and wherein the processing circuit comprises an application processor and a microcontroller unit (MCU) (page 5; page 6 last para; page 7 second to last para; page 8 first para; figures). 



Allowable Subject Matter
Claims 2-8, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raleight (US 11039020) discloses a mobile device with device agent verify application credential as package name, ID for service management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631